Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 1 of 17 PageID #: 9




                      EXHIBIT A
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 2 of 17 PageID #: 10




                       EXHIBIT A-1
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 3 of 17 PageID #: 11
                                                             FILED
                                                                                 DISTRICT CLERK OF
                                                                                 JEFFERSON CO TEXAS
                                                                                 6/3/2021 4:42 PM
                                     CAUSE NO. _____________                     JAMIE SMITH
                                                                                 DISTRICT CLERK
                                                                                 A-207747
JONATHAN GANDY                 §                                   IN THE DISTRICT COURT OF
                               §
VS.                            §                                   JEFFERSON COUNTY, TEXAS
                               §
BRADY HERPIN TRUCKING, LLC AND §
CHARLES GUILLORY, JR.          §                                   ________ JUDICIAL DISTRICT

                                PLAINTIFF’S ORIGINAL PETITION

TO THE HONORABLE JUDGE OF THIS COURT:

         COME NOW, JONATHAN GANDY, hereinafter referred to as Plaintiff, complaining of

and about BRADY HERPIN TRUCKING, LLC and CHARLES GUILLORY, JR.,

hereinafter referred to as Defendants, and in support hereof would show unto the Court as follows:

1.00     PARTIES

         1.01      Plaintiff, JONATHAN GANDY was at all material times a resident citizen of

Jefferson County, Texas.

         1.02      Defendant, BRADY HERPIN TRUCKING, LLC, is a foreign corporation doing

business in the State of Texas; said Defendant has not registered with the Texas Secretary of State

and has not designated a registered agent for services of process in Texas. Service is not requested

at this time.

         1.03      Defendant, CHARLES GUILLORY, JR., was at all material times, resident

citizen of the State of Louisiana. Service is not requested at this time.

2.00     JURISDICTION AND VENUE

         2.01      Damages in this personal injury case, exclusive of interest and costs, exceed the

minimum jurisdictional limits of this court.

         2.02      Venue is proper in Jefferson County based on § 15.002 the Texas Civil Practice &

Remedies Code as it is the county where all or a substantial part of the events or omissions

giving rise to the claim occurred. More specifically, the wreck occurred in Jefferson County,


Plaintiff’s Original Petition
1|Page
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 4 of 17 PageID #: 12


Texas.

         2.03      Pursuant to TEXAS RULE OF CIVIL PROCEDURE 190.1, Plaintiff intends to conduct

discovery in this case under Level III as proscribed by TEXAS RULE OF CIVIL PROCEDURE 190.4.

At this time, the full extent of Plaintiff’s injuries is not known. Plaintiff presently seek monetary

relief in accordance with TRCP paragraph (c) (5) of R. 47; however, Plaintiff reserve the right to

amend this petition, including this provision. One or more Defendants was a resident of the State

of Texas destroying diversity of citizenship – including the negligent driver - at the time of the

occurrence making removal improper even though the amount in controversy greatly exceeds

$75,000.00. There is no federal question plead.

3.00     STATEMENT OF FACTS

         3.01      This suit is necessary to collect a legal debt and damages due and owing your

Plaintiff, JONATHAN GANDY, arising from an automobile wreck that occurred at the

intersection of Interstate 10 Service Road and Highway 90 (College Street) in Beaumont,

Jefferson County, Texas or about January 27, 2021. At the outset, your Plaintiff has requested

the preservation of the vehicle and records and documents which may lead to the discovery of

admissible evidence.

         3.02      This wreck was caused by the negligence and/or gross negligence of the

Defendants which proximately caused the collision and Plaintiff’s injuries and damages

referenced hereinabove.

         3.03      In addition to its own negligence, Defendant, BRADY HERPIN TRUCKING,

LLC, is vicariously liable under the doctrine of Respondeat Superior for the acts and/or

omissions of Defendant, CHARLES GUILLORY, JR.                     Defendant, BRADY HERPIN

TRUCKING, LLC was a federal motor carrier authorized by the U.S. Department of

Transportation and issued a USDOT number. As a federal motor carrier, Defendant, BRADY

HERPIN TRUCKING, LLC was the employer of Defendant, CHARLES GUILLORY, JR. In

Plaintiff’s Original Petition
2|Page
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 5 of 17 PageID #: 13


49 CFR § 390.5, the Federal Motor Carrier Safety Regulations define the term “employee” as

“any individual, other than an employer, who is employed by an employer and who is in the

course of his or her employment directly affects motor vehicle safety. Such term includes a

driver of a commercial motor vehicle exceeding a gross weight of 10,000 pounds (specifically

including an independent contractor while in the course and scope of operating a commercial

motor vehicle), a mechanic, and a freight handler. See Consumers County Mut. Ins. Co. v. P.W.

& Sons Trucking, Inc., 307 F.3d 362 (5th Cir. 2002).        In addition to a common law employee,

Defendant, CHARLES GUILLORY, JR., as well as Marcus Hargrave, were statutory employee

of Defendant, BRADY HERPIN TRUCKING, LLC.                           Defendant, BRADY HERPIN

TRUCKING, LLC ratified the conduct of Defendant, CHARLES GUILLORY, JR.

         3.03      On the occasion in question, Plaintiff, JONATHAN GANDY, was injured when

the automobile he occupied was struck by the automobile owned, leased, rented, borrowed,

driven, operated and/or controlled by one or more of the Defendants.

         3.04      The collision was investigated and Defendant Driver issued a citation.

         3.05      The investigating officer described the collision as follows, with Plaintiff being

Unit No. 3 and the Defendant Driver operating Unit Nos. 1 and 2:




         3.06      The collision was caused as a result of negligence and/or gross negligence of the



Plaintiff’s Original Petition
3|Page
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 6 of 17 PageID #: 14


Defendant, CHARLES GUILLORY, JR. At the time of the accident Defendant, CHARLES

GUILLORY, JR. who was an employee or agent, actual or apparent, acting on behalf of

Defendant, BRADY HERPIN TRUCKING, LLC.

         3.07      As a proximate result of the negligence of the Defendants, Plaintiff suffered

injuries referenced hereinabove.

         3.08      Defendant, BRADY HERPIN TRUCKING, LLC ratified the conduct of

Defendant, CHARLES GUILLORY, JR.

4.00     CLAIMS FOR RELIEF

         4.01      All factual allegations set forth hereinabove and below are adopted into this count

as though set forth herein word for word.

         4.02      In particular, it is believed that on the occasion in question, the Defendants failed

to exercise the degree of care that a reasonable and prudent person would have in at least the

following particulars:

                   4.021 In failing to yield to Plaintiff’s right of way;

                   4.022 In failing to stop at the red light;

                   4.023 In running the red light;

                   4.024 In driving too fast under the circumstances;

                   4.025 In trying to beat the light;

                   4.026 In failing to warn;

                   4.027 In failing to keep a proper lookout;

                   4.028 In failing to timely apply brakes;

                   4.029 In failing to remain aware;

                   4.030 In driving while distracted;

                   4.031 In colliding into Plaintiff;

                   4.023 In failing to maintain and/or adequately maintain the vehicle;

Plaintiff’s Original Petition
4|Page
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 7 of 17 PageID #: 15




                   4.024 In failing to train and/or adequately train;

                   4.025 In failing to supervise and/or adequately supervise;

                   4.026 In negligently exercising their retained right of control;

                   4.027 In negligently hiring, qualifying and/or requalifying;

                   4.028 In negligently breaching duties assumed;

                   4.029 Such other and further acts and omissions constituting negligence as the
                         term is understood in law, as may be shown at the trial of this case.

         4.03      In addition to common law negligence, your insured also violated certain

provisions of the Texas Transportation Code and Texas Driver’s Handbook published by the

Texas Department of Public Safety constituting negligence per se.

         4.04      The above acts, omissions, and mental attitude were singularly and/or severally a

proximate cause of the injuries and damages sustained by your Plaintiff.

5.00     DAMAGES

         5.01      As a producing and proximate result of the Defendants’ tortious acts, the Plaintiff

sustained severe and disabling injuries to his body generally, including his cervical spine, lumbar

spine and body generally resulting in a number of medical symptoms and/or adverse reactions

reducing the quality of his life. Due to the nature and severity of his injuries, Plaintiff has been

required to seek medical treatment. Plaintiff has been required to pay and incur liability to pay the

charges which have been made for such medical services. In the future, it is reasonably probable

that Plaintiff will probably require additional medical care, treatment and procedures and will be

required to pay and incur liability to pay the charges which will be made for such services. The

charges which have been made and which will be made for such services rendered to the Plaintiff

have represented and will represent the usual, reasonable and customary charges for like and similar

services in the vicinity where they have been and will be rendered. All of such services, both past


Plaintiff’s Original Petition
5|Page
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 8 of 17 PageID #: 16


and future, have been and will be necessary in connection with the proper treatment of the injuries

suffered by the Plaintiff as a result of the occurrence made the basis of this suit.

         5.02      All of the above damages suffered by the Plaintiff is the proximate or producing

results of the acts and/or omissions of the Defendant complained of in this Petition and are in

excess of the jurisdictional limits of this Court.

         5.03      Your Plaintiff has sustained compensatory damages as a producing and/or

proximate cause in at least the following particulars, which are expected and in all reasonable

probability will continue into the future:

                   5.031 Reasonable and necessary costs of medical care and treatment including
                         doctors, hospitals, nurses, medicine, and other services and supplies in the
                         past and future;

                   5.032 Physical pain and suffering;

                   5.033 Mental anguish, not only with regard to the immediate incident as it
                         unfolded, but also with regard to the devastating impact the incident and
                         injures have had on her life, and that they will probably have on the
                         remainder of her life, including the anxiety of diminished life enjoyment
                         and freedom of movement, and the fear and anxiety associated with the
                         various therapies, medical procedures, and treatment that will probably be
                         necessary to properly treat the Plaintiff; and

                   5.034 Physical impairment.

                   5.035 Lost wages; and

                   5.036 Loss of earning capacity.

         5.04      Defendants’ conduct gives rise to exemplary damages in an amount allowable by

the applicable laws and statutes.

         5.05      If your Plaintiff was suffering from any pre-existing disease or condition which

could be said to have contributed to the injuries and damages herein alleged, they were not

disabling until aggravated, excited and otherwise caused a flare-up as a natural consequence of

the incident made the basis of this litigation.



Plaintiff’s Original Petition
6|Page
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 9 of 17 PageID #: 17


6.00     RIGHT TO AMEND

         6.01      Plaintiff hereby expressly reserves the right to amend his pleadings to conform to

the evidence.

7.00     PRAYER

         7.01      WHEREFORE,        PREMISES      CONSIDERED,        Plaintiff requests   that   the

Defendants be cited to appear and answer herein and that on a final trial hereof, Plaintiff have

judgment against the Defendants for an amount in excess of the minimum jurisdictional limits of

this Court as compensation for your Plaintiff’s damages, to be determined by the trier of fact,

including:

         7.011 Actual damages as pleaded;

         7.012 Reasonable and necessary costs of medical care and treatment including doctors,
               hospitals, nurses, medicine, and other services and supplies in the past and future;

         7.013 Physical pain and suffering, past and future;

         7.014 Mental anguish, not only with regard to the immediate incident as it unfolded, but
               also with regard to the devastating impact the incident and injures have had on the
               Plaintiff’s life, and that he will probably have on the remainder of the Plaintiff’s
               life, including the loss of enjoyment of life, the anxiety of diminished life
               enjoyment and freedom of movement, the personal inconvenience, humiliation
               and embarrassment, and the fear and anxiety associated with the various
               therapies, medical procedures, and treatment that will in all reasonable probability
               be necessary to properly treat the Plaintiff in the future;

         7.015 Physical impairment, past and future;

         7.016 Lost wages an/or loss of earning capacity;

         7.017 Pre-judgment and post-judgment interest in the highest amounts allowed by
               law;

         7.018 Exemplary damages;

         7.019 Costs of Court; and

         7.020 Such other and further relief, at law or in equity, to which Plaintiff is justly
               entitled.


Plaintiff’s Original Petition
7|Page
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 10 of 17 PageID #: 18


8.00     REQUEST FOR JURY TRIAL

         8.01      It is requested, pursuant to Rule 216 of the Texas Rules of Civil Procedure, that

this matter be tried before a jury. An appropriate jury fee has been submitted.

9.00     REQUEST FOR DISCLOSURE AND USE OF DOCUMENTS

         9.01      Plaintiff hereby requests that Defendants timely and fully comply with Rule 194(a)-

(l) and make all supplements as soon as reasonably practicable. Further, Plaintiff hereby place

Defendants on notice that any documents marked as exhibits to depositions and/or produced by

Defendants herein will be used in pre-trial and/or trial proceedings.

10.00 DESIGNATION OF LEAD COUNSEL

         10.01 Pursuant to Rule 8, of the Texas Rules of Civil Procedure, Gilbert T. Adams, III,

of Gilbert Adams Law Offices, is designated as the attorney in charge for the Plaintiff in all

matters relating to these claims.

                                                 Respectfully submitted,

                                                 GILBERT ADAMS LAW OFFICES
                                                 1855 Calder Avenue at Third
                                                 P.O. Drawer 3688
                                                 Beaumont, Texas 77704
                                                 Phone (409) 835-3000
                                                 Fax (409) 832-6162
                                                 Email Gilbert@gta-law.com



                                                 GILBERT T. ADAMS, III
                                                 State Bar No. 00790201

                                                 ATTORNEY FOR PLAINTIFF




Plaintiff’s Original Petition
8|Page
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 11 of 17 PageID #: 19




                       EXHIBIT A-2
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 12 of FILED
                                                              17 PageID #: 20
                                                                                  DISTRICT CLERK OF
                                                                                  JEFFERSON CO TEXAS
                                                                                  8/16/2021 9:43 AM
                                                                                  JAMIE SMITH
                                      CAUSE NO. A-207747                          DISTRICT CLERK
                                                                                  A-207747

JONATHAN GANDY                                    §           IN THE DISTRICT COURT OF
                                                  §
vs.                                               §           JEFFERSON COUNTY, TEXAS
                                                  §
BRADY HERPIN TRUCKING, LLC AND                    §
CHARLES GUILLORY, JR.                             §           58TH JUDICIAL DISTRICT

               DEFENDANTS’ ORIGINAL ANSWER AND JURY DEMAND

               Defendants Brady Herpin Trucking, LLC and Charles Guillory, Jr. (“Defendants”)

file their answer to Plaintiff Jonathan Gandy’s (“Plaintiff”) Original Petition (the “Petition”).

                                     I.      GENERAL DENIAL

               Pursuant to Rule 92 of the Texas Rules of Civil Procedure, Defendants generally

deny the allegations and claims set forth in Plaintiff’s Petition and demand strict proof thereof by

a preponderance of the credible evidence, as required by the Constitution and laws of the State of

Texas.

                         II.     DEFENSES AND AFFIRMATIVE DEFENSES

               Plaintiff’s claims are barred in whole or in part by his own contributory and/or

comparative negligence, which was a proximate and/or producing cause of his injuries, if any, and

his damages should be eliminated or reduced accordingly.

               Defendants would show that Plaintiff’s claimed injuries are the result of either prior

injuries, subsequent injuries or pre-existing medical conditions. Defendants would further show

that such prior injuries, subsequent injuries or pre-existing conditions were a proximate cause of

Plaintiff’s claimed injuries.

               Defendants would show that the conduct of a person or persons over whom

Defendants had no control and no right of control was the proximate and/or sole proximate and/or
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 13 of 17 PageID #: 21




producing and/or sole and/or new and independent cause of any injuries and, consequently, any

damages to Plaintiff.

                  Defendants would show that this accident was the result of a sudden emergency

and/or an unavoidable accident, as those terms are understood in law.

                  To the extent that Plaintiff has failed to mitigate his damages, Defendants assert

failure to mitigate as an affirmative defense.

                  To the extent Plaintiff is entitled to any damages, recovery of any medical expenses

is limited by Civil Practices and Remedies Code Section 41.0105.

                                        III.       JURY DEMAND

                  Defendants request a trial by jury of this case and will pay the required fee in

accordance with the deadlines imposed by the Texas Rules of Civil Procedure.

                                       IV.        RIGHT TO AMEND

                  Defendants reserve the right to amend this Answer.

                                             V.      PRAYER

                  Defendants request that this Court, after trial or final hearing of this case, enter

judgment in Defendants’ favor, that Plaintiff take nothing by reason of this suit, and that the Court

award Defendants their costs of court and expenses and all other relief to which they are entitled.




Active 66003699                                      2
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 14 of 17 PageID #: 22




                                               Respectfully submitted,

                                               BAKER BOTTS L.L.P.

                                               By:    /s/ Russell Lewis
                                                      Russell Lewis
                                                      State Bar No. 24036968
                                                      Benjamin Gonsoulin
                                                      State Bar No. 24099682
                                                      Brenton H. Cooper
                                                      State Bar No. 24109751
                                                      910 Louisiana Street
                                                      Houston, Texas 77002
                                                      Telephone: (713) 229-1767
                                                      Facsimile: (713) 229-2867
                                                      russell.lewis@bakerbotts.com
                                                      ben.gonsoulin@bakerbotts.com
                                                      brent.cooper@bakerbotts.com

                                               ATTORNEYS FOR DEFENDANTS


                                  CERTIFICATE OF SERVICE

                  I hereby certify that a true and correct copy of the foregoing was served on all

counsel of record by means of the court’s electronic filing system on the 16th day of August, 2021.


                                                      /s/ Benjamin Gonsoulin
                                                      Benjamin Gonsoulin




Active 66003699                                   3
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 15 of 17 PageID #: 23




                       EXHIBIT A-3
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 16 of FILED
                                                              17 PageID #: 24
                                                                                                    DISTRICT CLERK OF
                                                             A-0207747                              JEFFERSON CO TEXAS
                                                                                                    8/19/2021 11:02 AM
JONATHAN GANDY                                                              IN THE DISTRICT COURT OFJAMIE SMITH
                                                                                                    DISTRICT CLERK
VS                                                                          JEFFERSON COUNTY, TEXAS A-207747

BRADY HERPIN TRUCKING LLC ET AL                                             58TH DISTRICT COURT

                                             DISCOVERY CONTROL PLAN ORDER

            The Court acting sua sponte, pursuant to Rule 190.4, TRCP, finds that this action requires a Discovery Control Plan by
order; it is, accordingly,

         ORDERED that the following schedule of deadlines is in effect pending further order of this court, and the following
matters shall be accomplished on or before the following dates:

                                                                                            DATES

1.        NEW PARTIES joined and served; a party causing such
          joinder shall provide copies of this order to the
          new party or parties                                                              NOVEMBER 1, 2021

2.        All PAPER DISCOVERY propounded
          by any party                                                                      DECEMBER 1, 2021

3.        Designation of EXPERTS by name,
          address, and current CV , and full report
          for all PLAINTIFFS                                                                FEBRUARY 1, 2022

4.        Designation of EXPERTS by name, address,
          and current CV, and full reports for parties other than
          PLAINTIFFS                                                                        MARCH 1, 2022

5.        ALL DISCOVERY conducted by                                                        JUNE 1, 2022
          (The parties may extend by Rule 11 Agreement)

6.        All DISPOSITIVE MOTIONS and Robinson/Havner motions filed                         JUNE 1, 2022

7.        Case to be MEDIATED on or before                                                  JUNE 15, 2022

8.        PRE-TRIAL conference. All
          objections relating to DISCOVERY brought
          forward for hearing; any such objections not
          brought forward for hearing by this date will be
          found abandoned and will be overruled                                             JULY 21, 2022
                                                                                            AT 2:00 P.M.

9.        TRIAL for the month of                                                            AUGUST, 2022


           **Mediation shall be at a time and place, and before a mediator, as agreed by the parties; if the parties do not agree,
the parties shall notify the Court at least 30 days prior to the deadline. Whether or not the time, place, and mediator are agreed,
all parties must attend individually; corporations must have present an individual with full authority; all insurers must attend
through a person with full authority; and all shall mediate in good faith.

           Robinson/Havner motions must be brought forward for hearing before or at the pre-trial hearing, failing which the
Robinson Havner motions will be considered as abandoned or waived, and as such will be overruled. Whether at the pre-trial
hearing or otherwise, the motion must be specifically set for hearing with notice to all parties and to the court, and the court co-
coordinator must be advised of the amount of time requested for such hearing. In the absence of a specific request for a longer
time, the court will allocate 15 minutes (total, for all parties) for the hearing on all such motions pending herein.
Case 1:21-cv-00455-MAC Document 1-2 Filed 08/23/21 Page 17 of 17 PageID #: 25




The discovery limitations of Rule 190.3, TRCP, shall apply, in satisfaction of the requirement in Rule 190.4(b)(3).

       The deadlines herein shall remain in effect even though the case is not tried as scheduled above. THERE WILL BE NO
CONTINUANCES GRANTED.

          SIGNED: August 19, 2021.




                                                            ___________________________________
                                                            KENT WALSTON, JUDGE
                                                            58TH DISTRICT COURT
